PER CURIAM.
Arie and Ann Beenhakker, his wife, appeal the denial by the Division of State Group Insurance of their request for a formal hearing made after their claims for benefits under the State of Florida Employees’ Group Health Self-Insurance Plan were denied.
The Division denied the request for a formal hearing on the basis that the request was untimely. The request was received by the Division twenty-three days after the Beenhakkers’ counsel received notice of agency action denying payment of the subject claims. The Division contends that the Beenhakkers had only twenty-one days to respond. The problem for the Division is that its notice to the Beenhakkers’ counsel was ambiguous as to the time frame in which to respond. Accordingly, we reverse and remand this matter for a formal hearing.
Reversed and remanded.
BLUE, AC.J., WHATLEY and GREEN, JJ., Concur.